Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 10f11. PagelD #: 2

AFFIDAVIT

Your Affiant, Special Agent Daniel Lajack, being duly sworn,
deposes and states:

Affiant, Daniel Lajack, is an employee of the Lake County
Narcotics Agency (LCNA), Painesville, Lake County, Ohio, as a
Special Agent, since July 2000, and is currently assigned as a
Task Force Officer (TFO) with the United States Department of
Justice (DOJ), Drug Enforcement Administration (DEA), within the
meaning of Section 878(a) of Title 21, United States Code, that
is an officer who is empowered by law to conduct investigations,
make arrests, execute search warrants, and seize property in
connection with violations of Title 18, United States Code and
Title 21, United States Code. Affiant is a TFO for the DEA, and
has been assigned to the Cleveland District Office (CDO) in
Cleveland, Ohio, since October 2016.

TRAINING AND EXPERIENCE

Affiant has received specialized training in conducting
narcotics investigations from the Ohio Peace Officer Training
Academy, the Narcotics Association of Regional Coordinating
Officers, the DEA Training Academy in Quantico, Virginia, the
United States Attorney’s Office, the Northeast Counterdrug
Training Center, Ohio High Intensity Drug Trafficking Area, and
other law enforcement training centers regarding the
identification of narcotic controlled substances and the
operation of drug trafficking organizations.

Affiant has also been involved in the investigation of numerous
individuals and organizations involved in the manufacturing,
distribution, and use of controlled substances. During
Affiant’s employment as a Special Agent with LCNA, and DEA as a
Task Force Officer, Affiant has also worked in an undercover
capacity for the purpose of purchasing and/or delivering
controlled substances; and has participated in the preparation |
of affidavits in support of numerous search and arrest warrants
for violations of federal drug laws contained in Title 21,
United States Code, as well as in the execution of the same.

In addition, Affiant has on numerous occasions, as a Special
Agent with LCNA and with DEA as a Task Force Officer, made
seizures of contraband, conveyances, currency, drug
paraphernalia, and firearms possessed or used in relation to
violations of Title 21, United States Code, Section 841.

Affiant has successfully conducted numerous investigations that
have resulted in the arrest of numerous drug traffickers and the
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 2 of 11. PagelD #: 3

seizure of significant quantities of drugs and drug-related
proceeds. Affiant has further conducted surveillance operations
of drug traffickers and has interviewed numerous persons
personally involved in drug trafficking. Affiant has also
supervised numerous confidential sources during controlled
purchases of narcotics. Through this training and experience,
Affiant has become familiar with, and has gained a thorough
understanding of the methods, manner and means used by
individuals engaged in the unlawful manufacturing, trafficking,
and use of controlled substances.

Affiant makes this affidavit in support of a complaint to arrest
the below individual. This affidavit does not contain each and
every piece of information known to Affiant and other
investigators, but rather only information sufficient to
establish probable cause to support the requested arrest
warrant. ,

This affidavit is being submitted for the limited purpose of
establishing probable cause that 1. Leonardo Bustamante, 2.
Cesar Perpuly, 3. Paul Ayala, 4.Delmer Perpuly and 5. Ulises
Perpuly, have violated Title 21 U.S.C. Sections. 846,841 (a) (1)
and (b) (1) (A) Conspiracy to Possess with the intent to
distribute and distribution of controlled substances

PROBABLE CAUSE

1.. Beginning in July 2019, DEA Investigators in Cleveland,
Ohio began receiving information from DEA Investigators in
Tucson, Arizona regarding the Drug Trafficking Organization
(DTO) consisting of Delmer PERPULY, Ulises PERPULY, Cesar
PERPULY. This information indicated that the PERPULY DTO were
responsible for facilitating, as well as coordinating, the.
transportation of kilograms quantities of cocaine from the
south-west United States border to the greater Cleveland Area.
DEA Cleveland Investigators were particularly advised that the
PERPULY DTO regularly traveled to the greater Cleveland area to
oversee the delivery of their drug shipments of cocaine as well
as their receipt of payment.

2. On January 13, 2020, DEA Tucson Investigators informed DEA
Cleveland Investigators that Delmer PERPULY, Ulises PERPULY,
Cesar PERPULY, and another associate, later identified as
Leonardo BUSTAMANTE, were again in Cleveland Ohio. DEA Cleveland
Investigators determined that all four described individuals
were staying in an Extended Stay America South hotel located at
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 3 o0f11. PagelD #: 4

3820 Orange Place, Beachwood, Ohio. DEA Cleveland Investigators
subsequently engaged in a surveillance operation between January
13 and January 18, 2020, at the above described hotel and the
PERPULY DTO.

3. On January 18, 2020, DEA Cleveland Investigators determined
that “Delmer Peepuly” rented room number 119 of the Clarion
Hotel Beachwood, with a check in date of January 18, 2020 and a
check out date of January 20, 2020. It is not known if Delmer
PERPULY intentionally provided a misspelled name to the staff at
the Clarion Hotel or if it was an error in the booking process
by the staff of the hotel. None the less, investigators believe
that Delmer PERPULY rented room 119 of the Clarion Hotel in
Beachwood Ohio for himself and his drug trafficking associates,
which include his brothers and BUSTAMANTE.

4, Later on January 18, 2020, investigators determined,
through surveillance and other investigative processes that
Delmer PERPULY, Ulises PERPULY, Cesar PERPULY, and BUSTAMANTE
had in fact checked out of the Extended Stay America South in
Beachwood, and now have rented a hotel room at the Clarion Hotel
Beachwood, which is located at 26300 Chagrin Boulevard,
Beachwood, Ohio.

5. On January 18, 2020, DEA Cleveland Task Force Officer (TFO)
Christopher Giordano received a phone call from a Confidential
Source (CS). The CS indicated to TFO Giordano that they needed
to meet soon, as the CS has valuable information regarding the
PERPULY DTO.

6. TFO Giordano and Special Agent (SA) Heather Grimes
subsequently met with the CS. During this meeting, the CS
indicated that an individual known to the CS as “Amigo” was in
Cleveland, Ohio for the purpose of overseeing the delivery of
twenty (20) kilograms of cocaine. The CS stated that “Amigo” was
at a hotel with his two brothers and another associate
(BUSTAMANTE). Investigators knew “Amigo” to be Delmer PERPULY.

7. DEA Investigators believe that the information provided by
the CS is credible and have validated the information to the
best possible means. The information provided by the CS also
aligns with information gathered throughout the overall
investigation of the PERPULY DTO. .

8. The CS further stated that earlier, while traveling on the
eastside of Cleveland, Delmer PERPULY (aka’ “Amigo”) called the
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 4 of 11. PagelD #: 5

CS and stated that they (Delmer PERPULY and Ulises PERPULY)
believed they were being followed by law enforcement. In
particular, Delmer PERPULY stated he observed the same vehicles.

9. . Later, the CS spoke again to Delmer PERPULY (aka “Amigo”),
while in the presence of TFO Giordano and SA Grimes. During this
conversation, Delmer PERPULY (“Amigo”) stated that they had left
their hotel in their Kia Forte and engaged in more surveillance
detection routes to see if they were in fact under surveillance
of law enforcement. Upon being satisfied that they were not
being watched by law enforcement, Delmer PERPULY (aka “Amigo”)
stated to the CS that they had returned to the Clarion Hotel and
that they would remain there for the remainder of the evening.
Also, the CS learned from Delmer PERPULY (aka “Amigo”) that
Delmer PERPULY, Cesar PERPULY, Ulises PERPULY, and Leonardo
BUSTAMANTE were consistency checking the hotel parking lots to
see if law enforcement were watching them by looking for new
vehicles that were parked in the parking lot, and since it was
snowing out, which cars did not have snow on them. The CS
learned all four individuals were up all night looking out the
hotel windows for law enforcement, and also made video
recordings on their cell phones, so they could keep track what
vehicles were supposed to be in the parking lot, meaning guests
at the hotel.

10. On January 18, 2020 at approximately 3:20 PM, the CS made a
recorded phone call, in the presence of DEA Investigators, to
“Amigo” (Delmer PERPULY) at 52-1-631-944-0877 pertaining to a
pending shipment of cocaine from Chicago, Illinois. In summary,
at this time, “Little Brother” (Ulises PERPULY) answered Delmer
PERPULY’s phone and advised that Delmer PERPULY was sleeping.
Ulises PERPULY then explained that he and his brother came and
hid in the hotel room after conducting counter surveillance on
the way back to the Clarion Hotel in Beachwood, Ohio. The CS
later made recorded calls to Delmer PERPULY, on said date, in
the presence of DEA Investigators, in which he advised that he
believed law enforcement officers were following his vehicle
earlier in the afternoon. DELMER PURPULY advised the CS he was
staying in for the night at the hotel.

11. On January, 18, 2020, the CS further stated that all three
of the previously described PERPULY brothers and BUSTAMANTE had
traveled to Cleveland for the explicit purpose of overseeing the
delivery of twenty (20) kilograms of cocaine to the’CS and other
large scale drug traffickers in the greater Cleveland area. The
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 5 of 11. PagelD #: 6

CS explained to DEA Investigators that the cocaine was supposed
to arrive in Cleveland, Ohio from Chicago, Illinois either the
night of January 18, 2020 or the following day (January 19,
2020).

12. On January 19, 2020 at approximately 2:14 PM, the CS made a
recorded phone call, in the presence of DEA Investigators, to
“Amigo” (Delmer PERPULY) at 52-1-631-944-0877. In summary, at
this time, “Little Brother” (Ulises PERPULY) answered Delmer
PERPULY’s phone and advised that Delmer PERPULY was still
sleeping. In summary, Ulises PERPULY explained that Delmer
PERPULY was up all night to 8:00 AM conducting counter
surveillance out the window of the hotel. In summary, the CS and
Ulises PERPULY further discussed problems with the heater in the
courier vehicle transporting cocaine coming from Chicago,
Illinois and agreed to talk or meet later.

13. On January 19, 2020 at approximately 7:10 PM, members of
the DEA utilized the CS to conduct a “dry meet” with members of
the PERPURLY DTO at the Clarion Hotel in Beachwood, Ohio
concerning an incoming shipment of 20 kilos of cocaine from
Chicago, Illinois. Upon approaching the Hotel entrance, the CS
indicated he observed Amigo (Delmer PERPULY) and “Compadre”
(Leonardo BUSTAMANTE) coming around the back of the hotel from
the East rear parking lot. According to the CS, both individuals
advised they observed a black Dodge Charger bearing tinted
windows, without snow on the windows, in the rear of parking lot
area. Both individuals indicated they would check the Black
Dodge Charger again later to see if it remained in the lot
without snow on the windows, which meant it was a law
enforcement surveillance vehicle. At this time, DEA
Agents/Officers were conducting surveillance of the Clarion
Hotel in the rear East lot mentioned by both Delmer PERPULY and
Leonardo BUSTAMANTE, utilizing a black Dodge Charger. The CS
then entered the hotel room with said individuals and further
identified Ulises PERPULY and Ceasar PERPULY within the room.
The CS then engaged in further conversation with Delmer PERPULY,
with all other individuals attentive and present within the
hotel room, pertaining to counter surveillance on January 18,
2020. During said conversation, Delemr PERPULY explained how he
observed black Dodge Ram Pick-Up truck which was a law
enforcement surveillance vehicle utilized by the DEA. Delmer
PERPULY further mentioned that individuals in the room had been
looking out the window for more cars without snow on them, in
essence conducting counter-surveillance for law enforcement
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 6 of 11. PagelD #: 7

under cover vehicles. Delmer PERPULY then discussed plans to
check into a new hotel in ‘the morning, have the CS bring
approximately $500.00 for the courier transporting the cocaine
from Chicago, Illinois, and further details of meeting the
courier.

14. On January 20, 2020, DEA Investigators learned through the
CS that the PERPULY’S and BUSTAMANTE obtained a new hotel room
at the TownePlace Suites by Marriott, which is located at 795
Mondial Parkway, Streetsboro, Ohio. Investigators were able to
determine through investigative techniques, that they were in
room 216 at the TownePlace Suites in Streetsboro, Ohio.

15. Throughout the CS’s interaction with the PERPULY DTO
members during this timeframe (January 18 through January 20),
it should be noted that numerous recorded cellular phone calls
and text messages were placed between the CS and Delmer PERPULY,
of which, during these recorded phone calls and/or text
messages, the CS was instructed to provide an address in the
Cleveland, Ohio area for a location that a “load car” could
drive to from Chicago, Illinois and meet with the CS and members
of the PERPULY DTO. The “Load car” would be the vehicle that
contained the 20 kilograms of cocaine secreted in a “trap”, or
hidden compartment that has been purposely manufactured to
conceal contraband and of which, can only be accessed through
specific knowledge of the workings of the “trap”. The CS
provided an address for a Mexican restaurant called El Palenque,
which is: located at 35520 Vine Street, Eastlake, Lake County,
Ohio for the meeting location.

16. The PERPULY DTO also requested a location for the “load
car” to be driven to after it arrived at the restaurant, so the
20 kilograms could be taken out. DEA Cleveland, the Lake County
Narcotics Agency (LCNA), and the Eastlake Police Department
(EPD) were able to locate a vacant residence, located at 1892
East 337th Street, Eastlake, Lake County, Ohio for the residence
that the “load car” could be driven to in order to unload the 20
kilograms of cocaine in secret.

17. On January 20, 2020, the CS was instructed by Delmer
PERPULY to pick him (Delmer) up and drive to a location in
Eastlake, Ohio to facilitate the transaction of approximately 20
kilograms of cocaine. Delmer PERPULY also requested $500.00 from
the CS in order to pay the courier of the “load car”.
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 7 of 11. PagelD #: 8

18. Prior to this being attempted, the residence used by DEA
Cleveland (1892 East 337th Street) was equipped with audio and
video recording equipment in order to record the ensuing
activities of the PERPULY DTO. TFO Dan Lajack, at witnessed by
TFO Giordano, searched the CS for any contraband, firearms, and
U.S. Currency with negative results. TFO Giordano equipped the
CS with an audio recorder/transmitter for the purposes of being
monitored and recorded. TFO Giordano, as witnessed by TFO
Lajack, searched the CS’s vehicle for any contraband, firearms,
and U.S. Currency with negative results. The CS’s vehicle was
also equipped with audio and video recording equipment in order
to record the ensuing activities of the PERPULY DTO. The CS was
also provided with $500.00 in LCNA operational funds in order
for the CS to pay Delmer PERPULY and the driver of the “load
car”.

19. Later on January 20, 2020, members of DEA Cleveland, LCNA,
EPD, Homeland Security Investigations (HSI), and the Beachwood
Police Department (BPD) met in preparation of a meeting with the
CS and any members of the PERPULY DTO, which would facilitate
the CS receiving approximating 20 kilograms of cocaine during
this meeting. The cocaine was to be “fronted” to the CS, with
the CS only supplying the “load car” driver with $500.00 in
United States Currency (USC). The anticipated events would
result in the arrest of Delmer PERPULY, Cesar PERPULY, Ulises
PERPULY, and Leonardo BUSTAMANTE. Again, numerous cellular phone
calls were placed between the CS and Delmer PERPULY regarding
the coordination of the meeting and transaction of a large
quantity of cocaine.

20. At approximately 3:29 PM, the CS arrived at the TownePlace
Suites by Marriott, which is located at 795 Mondial Parkway,
Streetsboro, Ohio. It should be noted that throughout this
entire controlled meeting, the CS was in constant visual
surveillance by DEA Investigators. The CS pulled up to the
hotel, Delmer PERPULY entered the CS’s vehicle and sat in the
front passenger seat. At this time, the CS and Delmer PERPULY
drove away and began driving to the Mexican restaurant in
Eastlake, Ohio.

21. As DEA Investigators were conducting mobile surveillance on
the CS and Delmer PERPULY, members of LCNA were conducting
surveillance at the El Palenque, which is located at 35520 Vine
Street, Eastlake, Lake County, Ohio, in an attempt to observe
any vehicles arriving with the State of Illinois license plates.
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 8 of 11. PagelD #: 9

At approximately 3:44 PM, as the CS and Delmer PERPULY were
driving to the restaurant, members of LCNA observed a dark
colored 4-door Honda Pilot, bearing Illinois Registration
BY47300 (later identified as the “load car”). This vehicle is
registered to Paul AYALA, 6437 North Albany Avenue, Chicago,
Illinois. This vehicle had hidden within it at least 15
kilograms of cocaine. Investigators observed a Paul AYALA, a
Hispanic male exit the Honda Pilot and then enter the
restaurant. This individual was later identified as the
registered owner Paul AYALA.

22. At approximately 4:07 PM, the CS and Delmer PERPULY arrived
at the restaurant. Investigators observed Delmer PERPULY exit
the CS’s vehicle and enter the restaurant. The CS was instructed
to drive around and conduct counter surveillance. Investigators
followed the CS to a nearby gas station.

23. At approximately 4:09 PM, Delmer PERPULY enters the Honda
Pilot and drives to the gas station, at which time, the CS
begins driving to the undercover residence located at 1892 East
377th Street, Eastlake, Ohio. The CS and Delmer PERPULY are
driving in tandem, with the CS driving the lead vehicle and
Delmer PERPULY is following. DEA Investigators conducted mobile
surveillance on both vehicles from the gas station to the above
described residence. It was later determined that AYALA remained
in the restaurant, while Delmer PERPULY left with the Honda
Pilot (“load car”) driving in tandem.

24. At approximately 4:23 PM, Delmer PERPULY pulled up the
driveway in the “Load car” (Honda Pilot), while the CS pulled up
behind the “Load car” (Honda Pilot). The garage door was opened
then Delmer PERPULY pulled the “load car” into the garage. The
CS entered the garage with Delmer PERPULY, and then the garage
door was closed. The CS learned the trap (hidden compartment
used to conceal the cocaine) was located in the dashboard area
of the “Load car” (Honda Pilot). The CS stated he/she observed
Delmer PERPPULY utilizing a sequential step process to open the
“trap”. The sequential step process included turning various
knobs and switches on the dashboard of the vehicle. As a result
of the correct sequential step process, the “trap” opened
revealing kilogram quantities of cocaine. Again, while this was
occurring, the CS was equipped. with a body transmitter allowing
DEA Investigators to listen in as the crime was occurring. Also,
the garage area of the residence was equipped with video and
audio equipment that captured the crime as it was happening.
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 9 of 11. PagelD #: 10

25. At approximately 4:24 PM, Delmer PERPULY begins opening the
compartment and pulling the kilograms quantities of cocaine from
the “Trap” (hidden compartment). At approximately 4:30 PM,
investigator overheard Delmer PERPULY say “only 19”, meaning
there were only 19 kilograms and not 20. Delmer PERPULY tells
the CS he has to make call. Investigators believe Delmer PERPULY
was calling the Source of Supply in Mexico to make sure that was
how many kilograms of cocaine were supposed to be in the
compartment.

26. At approximately 4:31 PM, the CS informed TFO Lajack via a
text message that the kilograms were out of the “Trap” which was
contained within the “load car” (compartment/vehicle). At this
time, TFO Lajack instructed investigators to make entry into the
garage and arrest Delmer PERPULY and the CS. DEA Cleveland,
LCNA, HIS, and EPD, opened the garage door, identified
themselves as police officers and arrested Delmer PERPULY
without incident. Delmer PERPULY was handcuffed and placed into
the rear of an EPD marked cruiser. According to the CS, as
investigators opened the garage, the CS stated Delmer PERPULY
physically closed the “trap”. The “Load car” (Honda Pilot) was
towed by Bill’s Towing to LCNA for storage and safekeeping.
Agents located 15 kilograms of cocaine on the front seat of the
‘Honda Pilot. The substance was field tested with a positive
result for cocaine via NIK field test kit.

27. Following the arrest, investigators learned the driver who
originally drove the “Load car” (Honda Pilot) from Chicago to
Eastlake was at the El Palenque restaurant waiting. TFO Doug
Jopek, TFO Lajack, BPD Patrolman Luke Combs, and members of LCNA
arrested Paul AYALA who was sitting at a table without incident.
TFO Giordano verbally advised AYALYA of his Miranda Warnings,
which he waived and made the following generalized verbal
statements. AYALA admitted he drove the Honda Pilot to the
restaurant. He stated he was going to visit his girlfriend in
Pittsburgh. AYALA also stated he lent the car to a friend, but
refused to give the name of his friend who was borrowing the
vehicle. AYALA was placed into handcuffs and brought over to
the residence on Bast 337th Street by TFO Jopek and TFO
Gioradano.

28. Concurrent to the arrest of Delmer PERPULY and AYALA,
investigators attempted to arrest Cesar PERPULY, Ulises PERPULY,
and BUSTAMANTE at the TownePlace Suites in Streetsboro, Ohio.
Agents entered the TownePlace Suites and went directly to room
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 10 0f 11. PagelD #: 11

216. Upon arriving at room 216, investigators heard several
subjects speaking in Spanish coming from inside the room.

29. TFO Jason Glover, attempted to open the door to room 216
with a key card provided by hotel management. While attempting
to gain access to the room by investigators, TFO Glover and TFO
Mike Wadlington heard what appeared to be the window blinds
crashing against the interior window of room 216. Upon making
entry into room 216, DEA Investigators discovered the room empty
of any persons, but still contained the personal belongings of
the former occupants.

30. TFO Ashley Tate was advised by hotel management that guests
staying in room 116 observed several Hispanic males jumping from
the window of room 216, a second floor room. DEA Investigators
were able to determine that three males did jump out the window
and flee across State Route 14 towards a shopping plaza.
Investigators later determined Cesar PERPULY, Ulises PERPULY,
‘and BUSTAMANTE fled on foot, ran into the local Walmart to evade
law enforcement, and then over to the Wendy’s restaurant. From
the Wendy’s restaurant, all three obtained a Lyft driver and
drove in said Lyft driver. At this time, DEA Cleveland notified
other DEA offices in the State of Ohio as well as the Ohio State
Highway Patrol (OSHP) regarding these three individuals. In the
Columbus, Ohio area, members of DEA Columbus and OSHP pulled the
Lyft driver over on a traffic stop. At that time, BUSTAMANTE,
Cesar PERPULY, and Ulises PERPULY were arrested without
incident. The Lyft driver was identified as Justin Bonchek. He
was interviewed by DEA Columbus. Bonchek stated he picked up the
Hispanic males at the Wendy’s in Streetsboro, Ohio, and was paid
$1,000.00 to drive them to Tucson, Arizona. Bonchek was then
released.

31. At the conclusion of the operation, Delmer PERPULY, Cesar
PERPULY, Ulises PERPULY, and Leonardo BUSTAMANTE were
transported to the Cuyahoga County Jail and held their until
they could be transferred to the United States Marshal Service
for the initial appearance the following day.

32. On January 21, 2020, TFO Thomas Olson, who is also a United
States Border Patrol Agent, checked the international border
crossings of Paul AYALA (DOB: 06/03/1997). TFO Olson utilized
various Department of Homeland Security computer databases to
perform these functions.
Case: 1:20-mj-04024-JDG Doc #: 1-1 Filed: 01/21/20 11 0f11. PagelD #: 12

33. Record checks revealed AYALA’s last entry into the United
States before his apprehension was on 01/15/2020 at the Nogales
Port of Entry in Nogales, Arizona. They also show he entered in
a vehicle Arizona plate CAN 1230. Checks shows the vehicle is
registered to Jesus Ignacio AYALA with an address of 1270 W.
Frontage Road in Rio Rico, Arizona.

34. The second occupant in the vehicle was Gilberto JIMENEZ
(DOB: 11/24/1996). Record checks shows JIMENEZ was the intended
consignee of 21 packages of fentanyl analogs at his residence
totaling 32.97 kilograms. The packages were all seized at the
Los Angeles International Airport.

35. The third subject in the vehicle was Ruben Antonio VEGA
(DOB: 06/17/1997). No derogatory information was found on VEGA.

36. All evidence recovered was brought to the DEA Cleveland
District Office and placed into evidence for storage and
safekeeping per DEA policies and procedures.

CONCLUSION

Based upon the above listed facts and circumstances, Affiant has
probable cause to believe, and does believe that Delmer PERPULY,
Cesar PERPULY, Ulises PERPULY, Paul AYALA, and Leonardo
BUSTAMANTE did knowingly possess with the intent to distribute
over 5 kilograms of cocaine or more, a Schedule II narcotic
controlled substance, in the Northern District of Ohio, Eastern
Division, in Violation of Title 21 U.S.C. Sections 846,841(a) (1)
and (b) (1) (A) [Conspiracy to Possess with the intent to
distribute and distribution of controlled substances Affiant
therefore requests that an arrest warrant be issued for Delmer
PERPULY, Cesar PERPULY, Ulises PERPULY, Paul AYALA, and Leonardo

BUSTAMANTE.
=. =
Daniel Lajack

Task Force Officer
Drug Enforcement Administration

sr
Sworn to-before me on this 2/7” day of January, 2020.

Zpte Ay

JONATHAN D. GREENHERG |
UNITED STATES MAGI TE JUDGE
